Citation Nr: 1637539	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia based on instability.

5.  Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia based on limitation of motion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to December 1976.  

The issues on appeal come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2008 and September 2013 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The left knee service connection issue was initially addressed in June 2008 and in a March 2016 order the United States Court of Appeals for Veterans Claims (hereinafter "the Court") which vacated an August 2014 Board decision and remanded the matter for additional development.  The remaining issues on appeal arose from a September 2013 rating decision and were remanded by the Board for the issuance of a statement of the case in August 2014.  

The Board notes that the August 2014 remand addressed the anxiety and depression claims as separate issues, but that the Court has held than an initial claim of entitlement service connection for an acquired psychiatric disorder should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal as to this matter has been revised accordingly.

The Board notes that in his May 2015 VA Form 9 the Veteran raised a claim for entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), but that the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as a part of the increased rating issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2016 Memorandum Decision the Court found that the Board had relied upon inadequate VA medical opinions which provided mere conclusory opinions as to aggravation unsupported by medical rationale.  It was noted that a June 2012 examiner had focused on causation, explaining that although the Veteran's right knee condition caused a "mildly antalgic gait," there existed no medical evidence to support the contention that such a gait "can be causative [of] the development of a contralateral degenerative joint disease of the knee" (emphasis added).  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  Therefore, additional development is required as to this matter.

The Veteran also contends that his right knee disabilities are more severely disabling than reflected by the current evaluations and that he is unemployable as a result of his service-connected disabilities.  Although an examination was performed in April 2015, the provided examination did not include all necessary findings for an adequate determination.  The Board notes that an October 2014 VA treatment report noted active range of motion of the right knee was normal.  The Court, however, has held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board also notes that the Veteran contends that he has back and acquired psychiatric disorders as a result of his service-connected knee disabilities.  Additionally, at his April 2015 VA examination he reported that neurologic symptoms in his right lower extremity from the knee down had continued since his right knee surgery.  VA treatment records, including those dated in July 22, 2014, and November 27, 2013, show he reported having sustained additional injuries in an elevator accident.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran must be afforded additional VA examinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical record since April 2015.  

2.  Schedule the Veteran for an appropriate VA examination for the following opinions: 

a) As to the current nature and extent of his service-connected right knee disability, to include any present residual neurologic symptoms to the right lower extremity below the knee which are not solely attributable to a nonservice-connected disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

b) As to whether there is or has during the course of this appeal been as a result of service-connected disabilities any period of marked interference with employment or inability to maintain substantially gainful employment consistent with his education and occupation background.

c) As to whether it is at least as likely as not (50 percent probability or greater) he has a left knee and/or back disorders presently or within the pendency of the appeal that:

1. had its onset in service,
2. is related to his period of active duty,
3. was caused by a service connected disability, to include gait disturbances from right knee disability, or 
4. was aggravated as a result of a service-connected disability.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions must be provided in the examination report. 

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA mental disorders examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) he has: 

a) An acquired psychiatric disorder, to include anxiety and depression, that was incurred or aggravated as a result of service, or 
b) An acquired psychiatric disorder, to include anxiety and depression, that was caused or aggravated as a result of a service-connected disability.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions must be provided in the examination report. 

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


